Citation Nr: 0902571	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  05-40 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted entitlement to service 
connection for PTSD and denied the claims for bilateral 
hearing loss and tinnitus.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO after the 
November 2005 statement of the case (SOC).  By November 2007 
and 2008 statements, his accredited representative related 
that he was waiving the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

Additionally, the Board notes that the veteran filed a claim 
for alcohol and substance abuse secondary to PTSD in November 
2003.  However, even though service connection for PTSD was 
granted in March 2004, this claim has not been adjudicated.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be 
awarded pursuant to 38 U.S.C.A. 
§ 1110, 1131 and 38 C.F.R. § 105(a) either for a primary 
alcohol abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol abuse 
during service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. 
Cir. 2001).  Service connection may be granted for an alcohol 
or drug abuse disability acquired secondary to or as a 
symptom of service-connected disability.  However, the 
Federal Circuit further stated that such compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381 (emphasis added).  
This claim is therefore referred to the RO for any necessary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Reasons for Remand:  To obtain VA examinations and VA 
treatment records

1.  PTSD

The Board notes that after the veteran's most recent October 
2005 VA examination for PTSD, VA treatment records dated from 
November 2005 to November 2007 reflected that he sought 
treatment on a number of occasions for suicidal thoughts, 
depression, and alcohol intoxication.  In particular, VA 
treatment records indicated that in November 2005, the 
veteran sought treatment at the stress disorder treatment 
unit.  In May 2006, he had a relapse on alcohol and had other 
periods of treatment for alcohol intoxication in October 2006 
and from July 2007 to September 2007.  

Initially, the Board notes that service connection has not 
been established for the veteran's diagnosed alcohol 
dependence.  However, it is unclear from the recent VA 
records whether there is some overlap or intertwining of the 
symptomatology of his service-connected PTSD and alcohol 
dependence.  The Board notes that when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2008); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  Additionally, following 
the October 2005 VA examination, VA treatment records 
reflected that the veteran and his wife divorced and he no 
longer worked, which could potentially lead to an increase in 
the severity of his PTSD.  In a November 2007 treatment 
entry, the veteran reported that he was struggling with his 
PTSD and was considering inpatient treatment at that time.  
Accordingly, the Board finds that in light of the veteran's 
recent treatment for alcohol dependence, his divorce and 
quitting his last job, and his most recent statements that he 
was considering inpatient treatment for PTSD, the Board finds 
that a remand is necessary for a VA examination to ascertain 
the current level of severity of his PTSD.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2007). 

2.  Bilateral hearing loss

3.  Tinnitus

The veteran contends that he has bilateral hearing loss and 
tinnitus from exposure to loud noise from helicopters as a 
crewmember during service.  His DD 214 Form reflected that he 
was an aircraft mechanic and repairman.  The veteran's 
service treatment records were entirely negative for 
complaints, treatment, or diagnoses of tinnitus.  The 
November 1971 separation report of medical history reflected 
that the veteran indicated he had hearing loss, and the 
examiner noted that hearing loss was detected last year 
through the left ear.  The November 1971 separation 
examination showed that the veteran had mild high frequency 
hearing loss by the left ear.  However, clinical examination 
found the veteran's ears and drums to be normal and the pure 
tone thresholds, in decibels using American Standards 
Association testing as indicated, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)

0 (5)
LEFT
0 (15)
0 (10)
0 (10)

0 (5)

(NOTE:  Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

In January 2004, the veteran underwent a VA examination in 
connection with his claims for bilateral hearing loss and 
tinnitus.  After reviewing the pertinent medical evidence and 
the veteran, the examiner concluded that it was as likely as 
not that hearing loss and tinnitus resulted after service.  
However, the examiner does not address the question at issue; 
whether it is at least as likely as not that the veteran's 
hearing loss and tinnitus are related to service.  Although 
the examiner seems to indicate that the veteran's hearing 
loss and tinnitus are not related to service by opining that 
they resulted after service, she does not indicate how the 
acoustic trauma that the veteran was exposed to during 
service contributed, if at all, to his current disorders.  
Further, the Board notes that although the examiner opined 
that it was at least as likely as not that the veteran's 
hearing loss and tinnitus resulted after service, it is also 
possible that it was at least as likely as not that they had 
their onset in service, thus putting the claims in equipoise.  
Further, the Board notes that the November 1971 audiometric 
readings are in ASA standards and its unclear if the examiner 
made the necessary conversions when rendering her opinion.  
In any event, the VA examination is inadequate upon which to 
base a decision.  Consequently, the Board will remand the 
claims for another VA examination.   

Additionally, on his November 2003 claim, the veteran stated 
that he received treatment at the VA facilities in 
Leavenworth from 1980 to April 2002, in Kansas City from 1982 
to October 2001, and in Columbia, MO from October 2001 to the 
present for PTSD.  However, he also indicated that he 
received treatment at Leavenworth VAMC for his bilateral 
hearing loss and tinnitus but did not list the dates.  The 
Board notes that VA records have been obtained from 2000 to 
November 2007.  Because it appears that the veteran might 
have been receiving treatment for his hearing loss and 
tinnitus since 1980, the Board finds that a remand is 
necessary to obtain any relevant records.  Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for bilateral hearing loss and 
tinnitus that includes an explanation as 
to the information or evidence needed to 
establish an effective date and disability 
rating, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO should ascertain from the 
veteran when he received treatment for 
bilateral hearing loss and tinnitus at 
Leavenworth VAMC.  If he does not respond, 
records dated from 1980 to April 2002 at 
that facility should be requested and 
associated with the claims file.  

3.  After the aforementioned development 
has been completed, the veteran should be 
afforded a VA PTSD examination to 
determine the current severity and 
manifestations of this disability.  Any 
and all studies, tests, and psychological 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner should comment on how the 
veteran's PTSD affects his employment and 
daily life.  38 C.F.R. § 4.10.  The 
examiner should report all signs and 
symptoms necessary for rating PTSD under 
the applicable rating criteria.  

The examiner should specifically 
distinguish these symptoms and pathology 
from the veteran's currently nonservice-
connected alcohol dependence and other 
non-service connected mental health 
disorders, if possible, and assign a 
Global Assessment of Functioning (GAF) 
score pertaining to the veteran's PTSD 
only.  If the examiner cannot 
differentiate between symptoms due to PTSD 
and symptoms due to the veteran's 
nonservice-connected alcohol dependence 
and other non-service connected disorders 
without resorting to speculation, he or 
she should so state.  The examiner is also 
asked to provide a rationale for any 
opinion expressed.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  The 
claims files must be made available to and 
reviewed by the examiner prior to the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  

4.  The AMC/RO should also schedule the 
veteran for VA examinations in connection 
with his claims for service connection for 
bilateral hearing loss and tinnitus.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service treatment records and 
post service medical records.  

Based on a review of the claims folder and 
the examination findings, provide a 
diagnosis of any hearing loss or tinnitus 
that is present.  If it is not possible to 
provide a specific diagnosis, so state.  
Then state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any hearing loss and 
tinnitus is etiologically related to or 
began during his service (March 1969 to 
March 1972), to include acoustic trauma, 
as opposed to being due to some other 
factor or factors.  When providing 
opinions and conclusions, the examiner 
should note that the audiometric findings 
on the November 1971 separation 
examination were in ASA standards.

5.  When the development requested has 
been completed, the issues on appeal 
should be reviewed by the RO on the basis 
of additional evidence.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


